Title: To George Washington from Brigadier General John Lacey, Jr., 12 April 1778
From: Lacey, John Jr.
To: Washington, George



Sir
Doyls-Town [Pa.] April 12th 1778

I received your Excellencys favour of yesterdays date last evening. as several of the Prisoners who have been tryed live in the Vicinity of Philada,

and from their general Character, I have not the least hope or incouragement to believe they will refrain from their evil ways, and I cannot learn their friends or connections are more reputable than themselves, unless they are with the Enemy, I will remit their Corporal punishment and send them to Lancaster to Labour.
Inclosed is the tryal of one John Burk an Inhabitant of Smithfield Philada County, who the Court have Condemned to be hanged, this man from every thing I can learn has been a very great Villain, he Joined the Enemy just after they came to the City, and has been with them ever since, has frequently been out with their parties, I am told he is universally hated by the Inhabitants where he used to live, I cannot learn he has any friends of reputation nor even one Man that speaks a good word of him; I sent my Horse all through his Neighbourhood to let his Friends, or any other Person who knew any thing of him, know that his Tryal was coming on and that if they had anything to offer in his favour they were to come and make it known to the Court, but no person came near him to offer the least thing in his favour. I also sent word lower down the Country for some evidences against him, who were on their way when a party of the Enemy came out took one of my Horsemen and detered the Evidences from coming up. I am fully persuaded from every information and intelligence I can learn of the Prisoners former Character, and his present traitorous Conduct, that he is a very proper person to make an example of. I therefore Submit him to your Excellencys more judicious Judgment. And remain with respect your Excellencys Most Obedient Hble Servant

John Lacey Jur B.G.

